DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 22 December 2021, the status of the claims is as follows:
Claim 30 is currently amended; and
Claims 1-29 are previously presented.
Terminal Disclaimer
3.	The terminal disclaimer filed on 22 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,952,652 B2 and U.S. Patent No. 11,103,165 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
4.	Claims 1-30 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-30, the prior art of record teaches a level of accuracy over a 3 day session is a Mean Absolute Relative Difference (MARD) value of 20.17% (see col. 86, l. 63, to col. 87, l. 15, of Goode, Jr. et al, U.S. Patent No. 7,920,906 B2).  However, the prior art lacks any teaching of the claimed average level of in vivo accuracy during separate time periods after sensor placement in the interstitial fluid, where one average level of in vivo accuracy is greater than the other.  Specifically, the prior art of record 
a sensor control unit… , the sensor control unit configured to… convert the generated signals to glucose concentration data, … ;
wherein the glucose concentration data has a first average level of in vivo accuracy during a first time period after a predetermined time period after sensor placement in the interstitial fluid of a user, and a second average level of in vivo accuracy during a second time period after the predetermined time period after sensor placement in the interstitial fluid, wherein the first time period precedes the second time period and the second average level of in vivo accuracy is greater than the first average level of in vivo accuracy.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/12/2022